Moción de desestimación. Apareciendo de los autos que el pagaré se transcribe en la demanda y que en la con-*1063testación se admite la autenticidad y otorgamiento del mismo, haciéndose una negativa general de los demás hechos alega-dos; que la única prueba practicada en la vista fué la del demandante; que los apelantes a pesar de haber sido debi-damente notificados de la moción de desestimación no han comparecido ni hecho alegación alguna por escrito; y no habiendo archivado la transcripción de autos dentro de la prórroga concedida para tal fin, siendo, por tanto, comple-tamente frívola la apelación, se declara con lugar la moción y se desestima la apelación.